internal_revenue_service number info release date date cc psi 1-cor-132306-01 uilc we are responding to correspondence submitted on your behalf by requesting relief under revproc_97_48 in order to establish as the effective taxable_year for your s_corporation_election the information submitted and data provided by the internal_revenue_service explains that your company meets the automatic relief provisions of section dollar_figure of this revenue_procedure within days from the date of this letter you should receive a letter confirming your s_corporation acceptance for the taxable_year if you fail to receive such notice please advise mrs rose at the telephone number shown above by way of introduction if you have web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
